DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-30, 32-35, 37-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Contini et al (US 2016/0310134), hereinafter Contini, in view of Hibner et al (US 10,959,806), hereinafter Hibner.

Regarding claim 21, Contini discloses a system (Fig. 1, item 100) for stapling tissue comprising:
a) a surgical stapler (Fig. 1, item 100) having a housing (Fig. 1, item 10), an elongated shaft (Fig. 1, item 200) having a longitudinal axis and extending distally from the housing, and first and second jaws (Fig. 53, item 406, 408) at a distal portion of the elongated shaft, at least one of the first jaw (Fig. 53, item 408) and second jaw is movable (Para. 0371) to a closed position to clamp tissue between the first and second jaws (Para. 0371), the housing having a compartment (Fig. 3, item 10c) and a cover (Fig. 3, item 18), and a firing mechanism (Fig. 19, item 60, 66, 64a, 64b, 64c connect to adaptor 200) (Para. 0296-0297); and
b) a reusable power pack (Fig. 3, item 101) containing a motor (Fig. 13, item 152, 154, 156) and a rotatable member (Fig. 16, item 152a, 154a, 156a) operatively connected to the motor (Para. 0310-0312) to effect movement of the firing mechanism (Para. 0310-0312), the power pack removably loadable in the surgical stapler to mechanically engage the firing mechanism (Fig. 19, item 60, 66, 64a, 64b, 64c connect to adaptor 200) positioned in the housing and accessible with the cover in an open position (Fig. 3, when cover 18 is open, firing mechanism 60 can be accessed) and inaccessible with the cover in a closed position (Fig. 3, when cover 18 is closed, firing mechanism 60 is inaccessible), the motor powering the surgical stapler to sequentially fire staples from the first jaw through tissue into contact with an anvil supported at the second jaw for deformation of the staples (Para. 0320, 0328), wherein the power pack is removable from engagement with the firing mechanism in the housing for subsequent mounting within (Para. 0296-0297, power pack 101 is inserted in and removed from housing 10) and reuse in another surgical stapler for use in another procedure without requiring sterilization of the power pack (Para. 0297, power pack 101 is not sterilized).
Contini is silent about the system comprising an axially movable firing mechanism positioned within the compartment, the compartment is openable to access the compartment and firing mechanism, the rotatable member to effect axial movement of the firing mechanism, and the motor for powering the surgical stapler to axially move the firing mechanism.
However, Hibner teaches a system comprising an axially movable firing mechanism (Fig. 2, item 270) positioned within the compartment (Fig. 2, item 110), the compartment is openable to access the compartment and firing mechanism (Col. 8, line 30-Col. 9, line 15, compartment is opened by separating compartment 110 from power pack 130), the rotatable member (Fig. 2, items 250, 255) to effect axial movement of the firing mechanism (Col. 13, lines 25-26), and the motor (Fig. 2, item 240) for powering the surgical stapler to axially move the firing mechanism (Col. 11, lines 12-41).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Contini and Hibner to modify the system of Contini to include the axially movable firing mechanism in the compartment as taught by Hibner.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a modular design to reduce the number and types of devices required for multiple types of surgeries (Hibner, Col. 7, lines 20-30).

Regarding claim 22, Contini discloses the system wherein the compartment (Fig. 3, item 10c) of the housing of the surgical stapler receiving the power pack is sealable (Para. 0280).

Regarding claim 23, Contini discloses the system further comprising a second motor (Fig. 13, item 152, 154, 156) contained within the power pack for powering another function of the surgical stapler (Para. 0329), the second motor being removable from the surgical stapler when the power pack is removed from the surgical stapler (Para. 0296-0297, power pack 101 is inserted in and removed from housing 10) and reusable in the another surgical stapler without requiring sterilization (Para. 0297, power pack 101 is not sterilized).

Regarding claim 24, Contini discloses the system wherein the second motor (Fig. 13, item 156) articulates the first and second jaws (Para. 0329) from a linear position to a position angled with respect to a longitudinal axis of the elongated shaft (Para. 0329).

Regarding claim 25, Contini discloses the system wherein the compartment is sealed from the external environment when the cover is in the closed position (Para. 0280).

Regarding claim 26, Contini discloses the system wherein the firing mechanism extends into the elongated shaft (Fig. 25, item 200) and is disposable after use along with the elongated shaft (Para. 0007) and housing, the firing mechanism engageable by a first engagement member (Fig. 19, item 152a) of the power pack when the power pack is loaded within the housing of the surgical stapler (Para. 0311-0312).

Regarding claim 27, Contini discloses the system wherein the cover (Fig. 6, item 10a) attached to the housing and movable between an open and closed position (Para. 0280), wherein one or both of the housing or cover includes a first seal to seal about the cover in a closed position of the cover (Para. 0280) to protect the power pack positioned within the housing and the surgical stapler includes a second seal (Fig. 3, item 60) to block passage of body fluids from the elongated shaft into the compartment (Para. 0301).

Regarding claim 28, Contini discloses the system wherein the power pack includes a second engagement member (Fig. 19, item 156a) (Para. 0311-0312) removably engageable with an articulation mechanism in the compartment of the surgical stapler to effect articulation of the first and second jaws (Para. 0327), the second motor effects linear movement of the articulation mechanism (Para. 0327).

Regarding claim 29, Contini discloses the system further comprising a jaw clamping mechanism (Fig. 19, item 64a) (Fig. 26, item 248) movable between a first position and a second position to move at least one of the jaws toward the other jaw to clamp tissue between the first and second jaws (Para. 0326), and a handle (Fig. 2, item 30) manually movable to move the jaw clamping mechanism (Para. 0287).

Regarding claim 30, Contini is silent about the system wherein the power pack is loaded into the compartment of the housing in a direction transverse to a longitudinal axis of the firing mechanism.
However, Hibner teaches a system wherein the power pack (Fig. 1A, item 130) is loaded into the compartment (Fig. 10A, compartment of housing is area of front portion assembly 110 where power pack 130 is inserted) of the housing in a direction transverse to a longitudinal axis of the firing mechanism (Col. 8, lines 30-55).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Contini and Hibner to modify the system of Contini to load the power pack in a transverse direction to the longitudinal axis, as taught by Hibner.  A person of ordinary skill in the art would have been motivated to make such change in order to place the housing in proper and secure mechanical and electrical contact with the power pack (Hibner, Col. 8, lines 53-67).

Regarding claim 32, Contini discloses the system wherein the power pack has an engagement member (Fig. 19, item 152a) to engage the firing mechanism before the cover is closed (Para. 0296).

Regarding claim 33, Contini discloses the system wherein the cover is closed subsequent to engagement by an engagement member (Fig. 19, item 152a) of the power pack with the firing mechanism (Para. 0296-0297).

Regarding claim 34, Contini discloses the system wherein the power pack has a drive mechanism (Fig. 19, item 152a) that engages the firing mechanism in the compartment upon loading the power pack within the compartment (Para. 0311-0312).

Regarding claim 35, Contini discloses the system wherein the power pack contains one or more sensors (Para. 0361).
Contini is silent about the one or more sensors sense one or both of a position of the firing mechanism and a position of an articulation mechanism of the surgical stapler.
However, Hibner teaches one or more sensors (Col. 12, line 38-Col. 13, line 8) (Fig. 10b, item 355a, 355b) (Col. 19, lines 1-24) sense one or both of a position of the firing mechanism (Col. 12, line 38-Col. 13, line 8) and a position of an articulation mechanism of the surgical stapler (Col. 19, lines 1-24).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Contini and Hibner to modify the system of Contini to incorporate the position sensors of Hibner.  A person of ordinary skill in the art would have been motivated to make such change in order to provide the user with feedback on the location of the firing mechanism and the articulation mechanism during use.

Regarding claim 37, Contini discloses a system (Fig. 1, item 100) for stapling tissue comprising:
c) a surgical stapler (Fig. 1, item 100) having a housing (Fig. 1, item 10), an elongated shaft (Fig. 1, item 200) having a longitudinal axis and extending distally from the housing, and first and second jaws (Fig. 53, item 406, 408) at a distal portion of the elongated shaft, at least the first jaw (Fig. 53, item 408) movable with respect to the second jaw (Para. 0371) to clamp tissue between the first and second jaw (Para. 0371), the housing having a compartment (Fig. 3, item 10c) and a cover (Fig. 3, item 18), and a firing mechanism (Fig. 19, item 60, 66, 64a, 64b, 64c connect to adaptor 200) (Para. 0296-0297); and
d) a reusable power pack (Fig. 3, item 101) containing a motor (Fig. 13, item 152, 154, 156) and a rotatable member (Fig. 16, item 152a, 154a, 156a) operatively connected to the motor (Para. 0310-0312) to effect movement of the an articulation mechanism (Fig. 19, item 60, 66, 64a, 64b, 64c connect to adaptor 200), the power pack removably loadable in the surgical stapler to mechanically engage the articulation mechanism (Fig. 19, item 60, 66, 64a, 64b, 64c connect to adaptor 200) positioned in the housing and accessible with the cover in an open position (Fig. 3, when cover 18 is open, firing mechanism 60 can be accessed) and inaccessible with the cover in a closed position (Fig. 3, when cover 18 is closed, firing mechanism 60 is inaccessible) to articulate the first and second jaws with respect to a longitudinal axis of the elongated shaft (Para. 0327- 0328), wherein the power pack is removable from engagement with the firing mechanism in the housing for subsequent mounting within (Para. 0296-0297, power pack 101 is inserted in and removed from housing 10) and reuse in another surgical stapler for use in another procedure without requiring sterilization of the power pack (Para. 0297, power pack 101 is not sterilized).
Contini is silent about the system comprising an axially movable articulation mechanism positioned within the compartment, the compartment is openable to access the compartment and articulation mechanism, the rotatable member to effect axial movement of the articulation mechanism, and the motor for powering the surgical stapler to axially move the articulation mechanism.
However, Hibner teaches a system comprising an axially movable articulation mechanism (Fig. 2, item 270) positioned within the compartment (Fig. 2, item 110), the compartment is openable to access the compartment and articulation mechanism (Col. 8, line 30-Col. 9, line 15, compartment is opened by separating compartment 110 from power pack 130), the rotatable member (Fig. 2, items 250, 255) to effect axial movement of the articulation mechanism (Col. 13, lines 25-26), and the motor (Fig. 2, item 240) for powering the surgical stapler to axially move the articulation mechanism (Col. 11, lines 12-41).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Contini and Hibner to modify the system of Contini to include the axially movable articulation mechanism in the compartment as taught by Hibner.  A person of ordinary skill in the art would have been motivated to make such change in order to provide a modular design to reduce the number and types of devices required for multiple types of surgeries (Hibner, Col. 7, lines 20-30).

Regarding claim 38, Contini discloses the system wherein the compartment (Fig. 3, item 10c) is sealed from the external environment when the cover (Fig. 6, item 10a) is in the closed position (Para. 0280).

Regarding claim 40, Contini discloses the system wherein the cover is closed subsequent to engagement by an engagement member (Fig. 19, item 152a) of the power pack with the articulation mechanism (Para. 0296-0297).

Claims 31 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Contini in view of Geyer (US 2,942,603).

Regarding claim 31, Contini is silent about the system wherein pivoting of the cover between open and closed positions does not effect a position of the elongated shaft extending from the housing.
However, Geyer teaches a system  (Fig. 1, item 10) between open and closed positions wherein pivoting of the cover (Fig. 1, item 15) does not effect a position of the elongated shaft (Fig. 1, item 14) extending from the housing (Col. 2, line 42-Col. 3, line 5).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Contini and Geyer to modify the system of Contini to pivot the cover without affecting the position of the elongated shaft, as taught by Geyer.  A person of ordinary skill in the art would have been motivated to make such change in order to permit east access to the battery during use of the system (Col. 2, lines 13-23).

Regarding claim 39, Contini is silent about the system wherein pivoting of the cover does not effect a position of the elongated shaft extending from the housing.
However, Geyer teaches a system  (Fig. 1, item 10) wherein pivoting of the cover (Fig. 1, item 15) does not effect a position of the elongated shaft (Fig. 1, item 14) extending from the housing (Col. 2, line 42-Col. 3, line 5).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Contini and Geyer to modify the system of Contini to pivot the cover without affecting the position of the elongated shaft, as taught by Geyer.  A person of ordinary skill in the art would have been motivated to make such change in order to permit east access to the battery during use of the system (Col. 2, lines 13-23).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Contini in view of Wealer et al (US 9,326,812), hereinafter Wealer.

Regarding claim 36, Contini is silent about the system wherein the power pack is removable and replaceable while the elongated shaft extends from the housing into a body of a patient.
However, Wealer teaches the system wherein the power pack (Fig. 1, item 4) is removable and replaceable while the elongated shaft (Fig. 1, item 8) extends from the housing into a body of a patient (Col. 8, line 37-57, battery 4 is removed just by releasing latch 62, so battery 4 does not need to be removed from the body).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Contini and Wealer to modify the device of Contini to allow the power pack to be removed in the body, as taught by Wealer.  A person of ordinary skill in the art would have been motivated to make such change in order to allow a dead or malfunctioning battery to be replaced during surgery without changing the position of the elongated shaft.

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731